             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00290-MR-WCM

 CALDWELL, WRIGHT                  )
 ENTERPRISES, INC.,                )
                                   )
                  Plaintiff,       )
                                   )
                                   )                 ORDER
         vs.                       )
                                   )
                                   )
 AVADIM HEALTH, INC.,              )
                                   )
                  Defendant.       )
                                   )

     This matter is before the Court on the “Motion to Modify or Quash

Subpoena on Guthy-Renker LLC” by Defendant Avadim Health, Inc. (Doc. 22).

I.   Background Relevant to the Motion

     The Complaint, which was filed on October 11, 2018 by Plaintiff

Caldwell, Wright Enterprises, Inc., alleges in summary as follows:

     In approximately March of 2014, Plaintiff (which was known at the time

as “Athletes Advantage Sports Products, Inc.”) entered an agreement with

Defendant whereby Plaintiff agreed to market and sell certain of Defendant’s

products. Compl. ¶¶ 11 – 14.

     Subsequently, in approximately July of 2015, Plaintiff and Defendant

entered an Agreement of Purchase and Sale (“Purchase Agreement”) through
which Plaintiff sold its assets and operations to Defendant. Id. ¶¶ 15 – 16. A

term of the Purchase Agreement required Defendant to pay Plaintiff a portion

of the payments received by Defendant resulting from the sales, licensing,

private labeling, and/or distribution of products specifically 1) intended for

topical use and 2) marketed for use by athletes or in connection with athletics,

sports, training or exercise. Id. ¶¶ 17 – 18.

      Plaintiff alleges that Defendant failed to make all of the required royalty

payments and/or provide reports supporting those payments. Id. ¶¶ 28 – 32.

      A Pretrial Order and Case Management Plan was entered on January 2,

2019. (Doc. 20).

      On or about February 21, 2019, Plaintiff issued a document subpoena

(“Subpoena”) to nonparty Guthy-Renker LLC, a marketing agency with which

Defendant contracted to market its products. The Subpoena, a copy of which is

attached to the Motion, seeks documents held by Guthy-Renker LLC that

pertain to its interaction with Defendant and the marketing and sale of

Defendant’s products.

      Defendant filed the instant Motion on March 7, 2019 (Doc. 22) along with

a supporting memorandum (Doc. 23). Plaintiff responded on March 21, 2019

(Doc. 26). Defendant has not filed a reply in support of the Motion.

      On April 11, 2019, the matter was stayed pending a ruling by the District

Court on Defendant’s Motion to Compel Arbitration.

                                        2
      The District Court’s ruling on that Motion, issued on May 22, 2019,

stated in part as follows:

      In light of the Defendant’s counterclaim seeking rescission, the
      Court will lift the stay in this matter so as to allow the parties to
      conduct discovery and to file dispositive motions regarding the
      threshold issue of the agreement’s validity. Once the Court has
      made a determination regarding the validity of the agreement, the
      Defendant may renew its motion to compel arbitration.

May 22, 2019 Order (Doc. 34) at 3 (emphasis added).

II.   Discussion

      The information Plaintiff seeks from Guthy-Renker LLC by way of the

Subpoena concerns the sales of Defendant’s products and Defendant’s

relationship with Guthy-Renker LLC. Regardless of whether this type of

information may be relevant for other purposes (and the undersigned

expresses no opinion on that point at this time), it does not appear to be

pertinent to the specific issue the parties have been allowed by the District

Court to explore, to wit: “the threshold issue of the agreement’s validity.”

      Accordingly, the “Motion to Modify or Quash Subpoena on Guthy-Renker

LLC” (Doc. 22) is GRANTED and the Subpoena is QUASHED. This ruling is

not intended to restrict Plaintiff’s ability to seek what it believes to be




                                         3
discoverable information from Guthy-Renker LLC, or Defendant’s ability to

object to such efforts, should general discovery be opened in the future.


                             Signed: July 18, 2019




                                          4
